IN THE
                         TENTH COURT OF APPEALS

                                No. 10-07-00290-CR

JEREMY PAUL CARRELL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the County Court at Law
                             Walker County, Texas
                             Trial Court No. 06-1563


                          MEMORANDUM OPINION


      This appeal was abated because no brief had been filed for Carrell.          After

receiving a reporter’s record which contained the trial court’s findings from the hearing

on abatement, the appeal was reinstated.

      By letter dated August 26, 2008, the Clerk of this Court warned Carrell that

pursuant to Rule 44.3 of the Texas Rules of Appellate Procedure and our inherent

authority, the appeal may be dismissed for want of prosecution because the trial court

found that Carrell had intentionally delayed the timely disposition of the appeal and

recommended that the appeal be dismissed. See TEX. R. APP. P. 44.3; Ealy v. State, 222
S.W.3d 744 (Tex. App.—Waco 2007, no pet.); Stavinoha v. State, 82 S.W.3d 690 (Tex.

App.—Waco 2002, no pet.). The Clerk further warned Carrell that the Court would

dismiss the appeal unless, within 21 days from the date of the letter, a response was

filed showing grounds why the appeal should not be dismissed as the trial court

recommended. More than 21 days have passed and no response has been filed.

        Accordingly, this appeal is dismissed, under our inherent authority, for want of

prosecution.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed October 8, 2008
Do not publish
[CR25]




Carrell v. State                                                                  Page 2